Exhibit 10.1
EXECUTION VERSION








WAIVER TO CREDIT AGREEMENT
WAIVER TO CREDIT AGREEMENT, dated as of September 18, 2019 (this “Waiver”), by
and among ETSY, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto, and CITIBANK, N.A., as the administrative agent (the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders party thereto from time to time, the
Administrative Agent, the other Loan Parties party thereto from time to time and
the Issuing Banks party thereto from time to time, have entered into that
certain Credit Agreement, dated as of February 25, 2019 (as amended, restated,
amended and restated, modified or supplemented from time to time through the
date hereof, the “Credit Agreement”) (capitalized terms not otherwise defined in
this Waiver have the same meanings assigned thereto in the Credit Agreement);
WHEREAS, within five Business Days of the date hereof, the Borrower intends to
issue senior unsecured convertible notes in an aggregate principal amount not to
exceed $700 million (the “Proposed Bond Issuance”) and intends to use a portion
of the proceeds thereof to purchase capped call transactions (the “Capped Call
Transactions”);
WHEREAS, after giving effect to the Proposed Bond Issuance, the Borrower will
not be in compliance with the requirement set forth in Section 6.01(s)(i) of the
Credit Agreement (the “Unsecured Indebtedness Covenant Ratio Requirement”); and
WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower has
requested that the Administrative Agent and the Lenders party hereto,
constituting not less than the Required Lenders, agree to waive the Borrower’s
compliance with the Unsecured Indebtedness Covenant Ratio Requirement in
connection with the Proposed Bond Issuance.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Waiver and Consent. Each of the parties hereto agrees that, effective
as of the Waiver Effective Date (as defined below), and solely in connection
with the Proposed Bond Issuance, the Lenders party hereto, which together
constitute the Required Lenders, hereby consent to the Proposed Bond Issuance
and the Capped Call Transactions and waive the obligation of the Borrower to
comply with the Unsecured Indebtedness Covenant Ratio Requirement. For the
avoidance of doubt, the Capped Call Transactions shall be deemed Permitted
Equity Derivatives permitted by Section 6.07(a)(iv) for all purposes under the
Agreement. The Indebtedness incurred pursuant to the Proposed Bond Issuance
shall constitute Junior Debt incurred pursuant to Section 6.01(s).
SECTION 2.     Conditions of Effectiveness of the Waiver. This Waiver shall
become effective as of the date hereof (the “Waiver Effective Date”) upon the
satisfaction of the following conditions precedent:
(a)    Receipt by the Administrative Agent of an executed counterpart (which may
include a facsimile or other electronic transmission) of this Waiver from the
Borrower and the Required Lenders; and
(b)    On or prior to the date of the Proposed Bond Issuance (which shall be no
more than five (5) Business Days after the date hereof), the Administrative
Agent’s receipt of a certificate (in form and


1




211388529 v5

--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION VERSION








substance reasonably satisfactory to the Administrative Agent) signed by a
Responsible Officer of the Borrower certifying that (i) the Borrower is in
compliance with Clauses (s)(ii) – (vi) of Section 6.01 of the Credit Agreement
after giving effect to, and taking into consideration, the Proposed Bond
Issuance, (ii) the terms of the Proposed Bond Issuance shall not impose any
financial or negative covenants that are, when taken as a whole, more
restrictive than those applicable to the Credit Agreement, and (iii) the
Proposed Bond Issuance will constitute Junior Debt under and as defined in the
Credit Agreement.
SECTION 3.     Reference to and Effect on the Credit Agreement and the other
Loan Documents.
(a)    On and after the Waiver Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Waiver.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Waiver, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Waiver shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the Waiver Effective Date, this Waiver shall for all
purposes constitute a Loan Document.
SECTION 4.     Each Loan Party hereby certifies that the following statements
will be true on the date of this Waiver:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (or in all respects
to the extent already qualified by materiality or by Material Adverse Effect) on
and as of the date of the Waiver; provided that to the extent that any
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects (or in all respects to the extent
already qualified by materiality or by Material Adverse Effect) as of such
earlier date.
(b)    Immediately after giving effect to the Waiver, no Default or Event of
Default has occurred and is continuing.
SECTION 5.     Execution in Counterparts. This Waiver may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Waiver shall be effective as delivery of an original executed counterpart of
this Waiver.
SECTION 6.     Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial.
(a)    Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Waiver
mutatis mutandis.
SECTION 7.     Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Waiver.
[SIGNATURE PAGES FOLLOW]


2


 

--------------------------------------------------------------------------------


Exhibit 10.1
EXECUTION VERSION








IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


ETSY, INC., as Borrower
By: /s/ Rachel Glaser    
Name: Rachel Glaser     
Title: Chief Financial Officer     






SIGNATURE PAGE TO WAIVER TO CREDIT AGREEMENT (ETSY - 2019)
WEIL:\97179813\6\35899.0599



--------------------------------------------------------------------------------


Exhibit 10.1
EXECUTION VERSION








CITIBANK, N.A., as Administrative Agent
By: /s/ Kahlil Morse    
Name: Kahlil Morse     
Title: Senior Vice President I Authorized Signatory    




SIGNATURE PAGE TO WAIVER TO CREDIT AGREEMENT (ETSY - 2019)
WEIL:\97179813\6\35899.0599



--------------------------------------------------------------------------------


Exhibit 10.1
EXECUTION VERSION








CITIBANK, N.A., as a Lender
By: /s/ Kahlil Morse    
Name: Kahlil Morse    
Title: Senior Vice President I Authorized Signatory    












SIGNATURE PAGE TO WAIVER TO CREDIT AGREEMENT (ETSY - 2019)
WEIL:\97179813\6\35899.0599



--------------------------------------------------------------------------------


Exhibit 10.1
EXECUTION VERSION








JP MORGAN CHASE BANK, N.A., as a Lender
By: /s/ Lauren Daley    
Name: Lauren Daley    
Title: Authorized Officer     




SIGNATURE PAGE TO WAIVER TO CREDIT AGREEMENT (ETSY – 2019)
WEIL:\97179813\6\35899.0599



--------------------------------------------------------------------------------


Exhibit 10.1
EXECUTION VERSION








GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Jamie Minieri    
Name: Jamie Minieri    
Title: Authorized Signatory    






SIGNATURE PAGE TO WAIVER TO CREDIT AGREEMENT (ETSY – 2019)
WEIL:\97179813\6\35899.0599

